Walker, J.
The granting of a new trial or an appeal upon an application like this, was a matter very much within the discretion of the Court below. The Court may grant a new trial or appeal if satisfied from all the facts that a good and meri*597torious defence exists. Acts 1865-T, p. 87. In this case he might well doubt whether any defence at all existed, and therefore he might very properly refuse the application to open the judgment. A reviewing Court should control the discretion of the Court below only in cases where the discretion has been abused.
Judgment affirmed.